Case 1:18-cv-02581-GBD-DCF Document 73 Filed 12/09/19 Page 1 of 1

FARUQI& FARUQI NEW YORK CALIFORNIA core GEORGIA PENNSYLVANIA
'

 

 

 

 

 

 

    

ATTORNEYS AT LAW . USDC ene : |
“4 +
ge DOCU EN |
5 BLECT  ONICALLY FILED |
Alex J. Hartzband if - OC # i
ahartzband@farugqilaw.com ig SAAR SHORE UT Be
DATE Ful 81 Dt # SO ORDERED
December 9, 2019 iz 2 ,
VIA ECF aE adjourned from December 10,
wn Janua 29, 2020 at.
The Honorable George B. Daniels en am ry | .
United States District Court ON
Southern District of New York Bb. YD mds
500 Pearl Street ,
New York, NY 10017 HOW. GZORGE B. DANIELS

 

Re: Cohen v. Integrated Project Delivery Partners Inc., et al..,

No. 18-cv-02581(GBD)

Dear Judge Daniels:

We represent Plaintiff Molly Cohen in the above-referenced action and write jointly With
Defendants to respectfully request that the parties’ final pre-trial conference, currently scheduled
for tomorrow morning at 9:45 a.m., be adjourned indefinitely. Because Defendants’ motion for
summary judgment is still pending, the parties respectfully submit that the Court should defer
scheduling of a final pre-trial conference until after a decision has been issued. This is the parties’
first request for an adjournment of this conference. ;

t

We thank the Court for its time and attention to this matter.

Respectfully submitted,
on a
Loy”
AE “3

Alex J. Hartzband

Cc: Counsel of Record (via ECF)

685 THIRD AVENUE NEW YorRK, NY 10017 PHONE: 212.983.9330 FAX: 212.983.9331 EMPLOYEERIGHTSCOUNSEL.COM FARUGILAW.cOM
